Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 1 of 14 PageID #: 374




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X

 AYELET POTTASH,

                                Plaintiff,
                                                                     MEMORANDUM & ORDER
                -against-                                            19-CV-4530-RPK-SJB

 HELLO LIVING, LLC, ELI KARP, and MIKE
 WOODSON,

                                 Defendants.
 ----------------------------------------------------------------X

 BULSARA, United States Magistrate Judge:

        Plaintiff Ayelet Pottash (“Pottash”) brought this action against Defendants Hello

 Living, LLC (“Hello Living”), Eli Karp (“Karp”), and Mike Woodson (“Woodson”)

 (collectively, “Defendants”), alleging discrimination and unlawful retaliation in violation

 of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Pregnancy Discrimination

 Act of 1978, New York Labor Law, the New York State Human Rights Law (“NYSHRL”),

 and the New York City Human Rights Law (“NYCHRL”). (Am. Compl. dated Jan. 15,

 [2020] (“Am. Compl.”), Dkt. No. 21 ¶¶ 1, 295–341). On October 13, 2020, Pottash

 sought leave to file a Second Amended Complaint. (Notice of Mot. for Leave to Amend

 the Compl. dated Oct. 13, 2020 (“Mot.”), Dkt. No. 37). Defendants oppose. (Mem. of

 Law in Opp’n of Pl.’s Second Mot. to Amen[d] Her Compl. dated Oct. 21, 2020

 (“Opp’n”), Dkt. No. 38). Pottash’s motion is granted in part and denied in part: the

 Court denies leave to add 18 new corporate entities as defendants, but permits an

 amendment to eliminate the Title VII claims against Karp and Woodson.
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 2 of 14 PageID #: 375




               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Pottash is a Jewish woman who lives in Brooklyn, New York. (Am. Compl. ¶ 2).

 She is a former employee of Hello Living. (Id.). Pottash was pregnant when she was

 hired by Hello Living. (Id. ¶¶ 14, 20, 31). She began parental leave several months after

 the start of her employment, (id. ¶¶ 31, 90), and when she returned to work, she was

 breastfeeding, (id. ¶¶ 95–105). Karp is the Chief Executive Officer of Hello Living, and

 Woodson is the Chief Financial Officer of Hello Living. (Id. ¶¶ 4–5). They both

 supervised Pottash when she worked for Hello Living. (Id.).

       Pottash alleges that Defendants discriminated against her due to her gender,

 religion, pregnancy, and because she was breastfeeding and a caregiver; retaliated

 against her; and wrongfully discharged her. (Id. ¶ 8, 302). She details discriminatory

 comments made by Karp and Woodward, renegued-upon promises regarding paid

 parental leave and the ability to work from home several days per week, and Defendants’

 refusal to provide breastfeeding accommodations, among other incidents. (See, e.g., id.

 ¶¶ 18–21, 27–28, 48–55, 71–90, 95–116, 125–140, 191–202, 231–44, 274–90).

       Pottash commenced this action on August 6, 2019, (Compl. dated Aug. 6, 2019,

 Dkt. No. 1), and amended her original Complaint on January 15, 2020, (Am. Compl.).

 The Amended Complaint asserts seven causes of action and seeks relief for gender,

 pregnancy, breastfeeding, caregiving, and religious discrimination and unlawful

 retaliation in violation of Title VII, the Pregnancy Discrimination Act, New York Labor

 Law, the NYSHRL, and the NYCHRL. (Id. ¶¶ 1, 295–341). On September 25, 2020,

 Defendants filed a motion for a pre-motion conference for leave to file a motion for

 sanctions pursuant to Federal Rule of Civil Procedure 11, arguing that Pottash’s Title VII

 claims could not be asserted against the individual defendants and that the Court should


                                             2
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 3 of 14 PageID #: 376




 also dismiss the state law claims asserted against them. (Defs.’ Mot. for Pre-Mot.

 Conference dated Sept. 25, 2020, Dkt. No. 34). The Honorable Judge Rachel Kovner

 denied this motion, finding that such argument would more appropriately be addressed

 in a motion to dismiss. (Order dated Oct. 6, 2020). Pottash also sought a pre-motion

 conference regarding her anticipated motion to amend the operative complaint, and she

 stated that she intended to add other corporate defendants. (Pl.’s Mot. for Pre-Mot.

 Conference dated Sept. 24, 2020, Dkt. No 33 at 2). Judge Kovner denied this request

 and referred the motion to file an amended complaint to the undersigned. (Order dated

 Oct. 2, 2020).

        Pottash moved for leave to file a Second Amended Complaint on October 13,

 2020. (Mot.). Pottash seeks to add 18 new corporate defendants (hereinafter, the “new

 Defendants”) and to assert the causes of action under Title VII only against any

 corporate Defendants. (Pl.’s Mem. of Law in Supp. of Mot. dated Oct. 13, 2020

 (“Mem.”), Dkt. No. 37-1 at 4–5; Second Am. Compl. dated Oct. 13, 2020 (“Second Am.

 Compl.”), attached as Ex. 2 to Decl. of Megan S. Goddard, Esq. Accompanying Pl.’s Mot.

 for Leave to Amend, Dkt. No. 37 ¶¶ 5–22, 314–18, 333–39, 347–53).

                                          DISCUSSION

        “Rule 15(a) of the Federal Rules of Civil Procedure provides that in cases where a

 party cannot amend as a matter of course, ‘a party may amend its pleading only with the

 opposing party’s written consent or the court’s leave.’” CSX Transp., Inc. v. Emjay

 Env’t Recycling, Ltd., No. 12-CV-1865, 2013 WL 12329546, at *2 (E.D.N.Y. Sept. 18,

 2013) (quoting Fed. R. Civ. P. 15(a)). “A party may amend its pleading once as a matter

 of course within . . . 21 days after serving it, or . . . if the pleading is one to which a

 responsive pleading is required, 21 days after service of a responsive pleading or 21 days


                                                 3
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 4 of 14 PageID #: 377




 after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ.

 P. 15(a)(1).

        Rule 15(a)(2) applies to Pottash’s motion because it is her second amendment. It

 provides that “a party may amend its pleading only with the opposing party’s written

 consent or the court’s leave. The court should freely give leave when justice so requires.”

 Id. r. 15(a)(2); 6 Charles Alan Wright & Arthur R. Miller et al., Federal Practice and

 Procedure § 1480 (3d ed. 2020) (“When this time period expires or the party already

 has amended the pleading, [amendment as of right] no longer applies and an

 amendment falls under Rule 15(a)(2), which requires leave of court or the written

 consent of the opposing party.”); CSX Transp., Inc., 2013 WL 12329546, at *2.

        Federal Rule of Civil Procedure 16 also bears upon whether the Court should

 grant leave to amend. Rule 16 requires the Court to issue a scheduling order that “must

 limit the time to join other parties, amend the pleadings, complete discovery, and file

 motions.” Fed. R. Civ. P. 16(b)(3)(A). “By limiting the time for amendments, the rule is

 designed to offer a measure of certainty in pretrial proceedings, ensuring that ‘at some

 point both the parties and the pleadings will be fixed.’” Parker v. Columbia Pictures

 Indus., 204 F.3d 326, 339–40 (2d Cir. 2000) (Sotomayor, J.) (quoting Fed. R. Civ. P. 16

 advisory committee’s note to 1983 amendment).

        Where, as here, a scheduling order governs amendments to the complaint,
        the Second Circuit has held that the lenient standard under Rule 15(a) or
        Rule 21 must be balanced against the requirement under Rule 16(b) that the
        Court’s scheduling order shall not be modified except upon a showing of
        good cause.

 Mason Tenders Dist. Council v. Phase Constr. Servs., Inc., 318 F.R.D. 28, 36 (S.D.N.Y.

 2016) (citing Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009)); see also Fed. R.

 Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s


                                               4
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 5 of 14 PageID #: 378




 consent.”). “Whether good cause exists turns on the ‘diligence of the moving party.’”

 Holmes, 568 F.3d at 335 (quoting Grochowski v. Phoenix Constr., 381 F.3d 80, 86 (2d

 Cir. 2003)). “While the diligence inquiry is the primary consideration, courts may also

 consider other relevant factors including whether the proposed amendment would

 result in prejudice to defendants.” Mason Tenders, 318 F.R.D. at 37.

        While Rule 16 sets the schedule for amended pleadings to be filed, Rule 15

 provides that leave to amend be “freely give[n].” Fed. R. Civ. P. 15(a)(2). That is,

        [i]n the absence of any apparent or declared reason—such as undue delay,
        bad faith or dilatory motive on the part of the movant, repeated failure to
        cure deficiencies by amendments previously allowed, undue prejudice to
        the opposing party by virtue of allowance of the amendment, futility of
        amendment, etc.—the leave sought should, as the rules require, be “freely
        given.”

 Foman v. Davis, 371 U.S. 178, 182 (1962); accord Burch v. Pioneer Credit Recovery,

 Inc., 551 F.3d 122, 126 (2d Cir. 2008) (per curiam). “Delay alone, in the absence of bad

 faith or prejudice, is not a sufficient reason for denying a motion to amend.” Duling v.

 Gristede’s Operating Corp., 265 F.R.D. 91, 97 (S.D.N.Y. 2010).

        “Futility is a determination, as a matter of law, that proposed amendments would

 fail to cure prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal Rules

 of Civil Procedure.” Berlin v. JetBlue Airways Corp., 436 F. Supp. 3d 550, 560

 (E.D.N.Y. 2020) (quoting Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 224–25

 (2d Cir. 2017)). “Thus, the standard for denying leave to amend based on futility is the

 same as the standard for granting a motion to dismiss.” Id. (quoting IBEW Loc. Union

 No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of Scot. Grp., PLC, 783 F.3d

 383, 389 (2d. Cir 2015)). “If the problems with a claim are substantive rather than the

 result of an inadequately or inartfully pleaded complaint, an opportunity to replead



                                              5
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 6 of 14 PageID #: 379




 would be futile and should be denied.” Id. (quoting Jordan v. Chase Manhattan Bank,

 91 F. Supp. 3d 491, 510 (S.D.N.Y. 2005)).

        Pottash contends that the new Defendants may be joined because they are jointly

 and severally liable for damages under both the single employer and joint employer

 doctrines. (Mem. at 7–9). Per the Rule 16 schedule, the deadline to join new parties

 was March 15, 2020. (See Disc. Plan Worksheet, Dkt. No. 15; Min. Entry and Order

 dated Nov. 15, 2019, Dkt. No. 16). Pottash’s motion was filed on October 13, 2020.

 (Mot.). Even assuming that good cause exists to permit an amendment after the

 deadline to do so has passed, because the amendment would be futile, the motion to add

 the new Defendants is denied.

        Entities that are not direct employers of an individual may still be liable for

 discrimination, under statutes like Title VII, under the single employer or joint

 employer theories. 1 Kology v. My Space NYC Corp., 177 F. Supp. 3d 778, 781 (E.D.N.Y.

 2016) (“[T]he absence of a direct employment relationship does not bar a Title VII

 claim, and [ ] liability extends beyond conventional, single-employer situations.”

 (alterations in original) (quoting Dortz v. City of New York, 904 F. Supp. 127, 144–45

 (S.D.N.Y. 1995))). “[C]ourts construe ‘the term “employer” functionally, to encompass

 persons who are not employers in conventional terms, but who nevertheless control

 some aspect of an employee’s compensation or terms, conditions, or privileges of



        1 For the purposes of the NYSHRL, the New York Court of Appeals has instructed
 that Title VII cases and “common-law principles . . . determine who may be liable as an
 employer under . . . the Human Rights Law, with greatest emphasis placed on the
 alleged employer’s power ‘to order and control’ the employee in his or her performance
 of work.” Griffin v. Sirva, Inc., 29 N.Y.3d 174, 184–86 (2017) (noting that “the lack of
 clarity in the Human Rights Law itself certainly permits us to look to title VII cases for
 guidance”).


                                              6
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 7 of 14 PageID #: 380




 employment.’” Id. (quoting Laurin v. Pokoik, No. 02-CV-1938, 2004 WL 513999, at *8

 (S.D.N.Y. Mar. 15, 2004)). Under the single employer theory,

        “two nominally separate entities are actually part of a single integrated
        enterprise . . . .” In such circumstances, of which examples may be parent
        and wholly-owned subsidiary corporations, or separate corporations under
        common ownership and management, the nominally distinct entities can
        be deemed to constitute a single enterprise. . . . [U]nder this theory . . . , an
        employee, who is technically employed on the books of one entity, which is
        deemed to be part of a larger “single-employer” entity, may impose liability
        for certain violations of employment law not only on the nominal employer
        but also on another entity comprising part of the single integrated employer.

 Arculeo v. On-Site Sales & Mktg., LLC, 425 F.3d 193, 198 (2d Cir. 2005) (first alteration

 in original) (quoting Clinton’s Ditch Coop. Co. v. NLRB, 778 F.2d 132, 137 (2d Cir. 1985)

 (citation omitted).

        In a “joint employer” relationship, in contrast, “there is no single integrated
        enterprise. A conclusion that employers are ‘joint’ assumes that they are
        separate legal entities, but that they . . . handle certain aspects of their
        employer-employee relationship jointly.” Where this doctrine is operative,
        an employee, formally employed by one entity, who has been assigned to
        work in circumstances that justify the conclusion that the employee is at the
        same time constructively employed by another entity, may impose liability
        for violations of employment law on the constructive employer, on the
        theory that this other entity is the employee’s joint employer.

 Id. (alteration in original) (quoting Clinton’s Ditch Coop. Co., 778 F.3d at 137). Here,

 Pottash is proceeding under both theories.

        “Whether two entities constitute a ‘single employer’ is determined by four factors

 enumerated by the Supreme Court: (1) interrelation of operations, (2) common

 management, (3) centralized control of labor relations, and (4) common ownership.”

 Trs. of the Mosaic & Terrazzo Welfare, Pension, Annuity & Vacation Funds v. High

 Performance Floors, Inc., 233 F. Supp. 3d 329, 334 (E.D.N.Y. 2017) (citing Radio &

 Television Broad. Technicians Loc. Union 1264 v. Broad. Serv. of Mobile, Inc., 380 U.S.

 255, 256 (1965)); see also Brown v. Daikin Am. Inc., 756 F.3d 219, 226–27 (2d Cir.


                                               7
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 8 of 14 PageID #: 381




 2014). “While no single factor is dispositive, [the Second Circuit has] identified control

 of labor relations as ‘central.’” United Union of Roofers, Waterproofers, & Allied

 Workers Loc. No. 210, 547 F. App’x at 19 (quoting Murray v. Miner, 74 F.3d 402, 404

 (2d Cir. 1996)). “Whether two related entities are sufficiently integrated to be treated as

 a single employer is generally a question of fact not suitable to resolution on a motion to

 dismiss.” Brown, 756 F.3d at 226. Yet, a plaintiff must still sufficiently allege facts to

 support such a relationship. E.g., Popat v. Levy, 253 F. Supp. 3d 527, 540 (N.D.N.Y.

 2017) (dismissing, in part, because plaintiff did not sufficiently allege single employer

 doctrine); Rittmeyer v. Advance Bancorp, Inc., 868 F. Supp. 1017, 1022–24 (N.D. Ill.

 1994) (same).

        Here, Pottash’s bare-bones allegations are insufficient—even at the pleading

 stage—to infer that the 18 new Defendants and Hello Living should be treated as a single

 employer. 2 Pottash states that each of the 18 new Defendants and Hello Living are

 headquartered at the same location, Pottash kept the books for the new Defendants, and

 she discussed the new Defendants with Karp and Woodson. (Second Am. Compl. ¶¶ 4–

 23). She also alleges that:

        [u]pon information and belief, The Corporate Defendants are merely alter
        egos of each other. Specifically, the[y] share common ownership, and
        transfer funds between personal and corporate accounts, the owners of The
        Corporate Defendants use corporate funds and property for personal use or
        obligations; the corporations are undercapitalized, there is a lack of
        separate corporate formalities, The Corporate Defendants share common
        office space, ownership and employees, including the Plaintiff at all relevant
        times.



        2The Court disregards Defendants’ arguments that there is no labor relationship
 between Hello Living and the new Defendants because they are based on factual
 assertions, namely an affidavit of Defendant Karp, not contained in the proposed
 Amended Complaint. (See Opp’n at 8).


                                              8
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 9 of 14 PageID #: 382




 (Id. ¶ 24). Merely reciting the elements of the single employer doctrine and stating that

 several entities are headquartered at the same address and that Pottash, at times,

 discussed and provided work for the new Defendants is not enough from which to infer

 that these new Defendants and Hello Living should be treated as single employers.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as

 true all of the allegations contained in a complaint is inapplicable to legal conclusions.

 Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”); McHenry v. Fox News Network, LLC, No. 19-CV-11294,

 2020 WL 7480622, at *19 (S.D.N.Y. Dec. 18, 2020) (“Often, whether a parent entity

 exercises sufficient control over a subsidiary such that the two are a single entity is ‘a

 question of fact not suitable to resolution on a motion to dismiss.’ But a plaintiff must

 ‘do more than simply state legal conclusions and recite the elements of the single

 employer standard to survive a motion to dismiss.’ . . . ‘[C]onclusory, ipse dixit

 assertions’ about the degree of control the parent exercised over the subsidiary do not

 satisfy the pleading standards as articulated in Twombly and Iqbal.” (second alteration

 in original) (first quoting Brown, 756 F.3d at 226, then quoting Fried v. LVI Servs., Inc.,

 No. 10-CV-9308, 2011 WL 2119748, at *5 (S.D.N.Y. May 23, 2011))). Given the sheer

 number of Defendants to be added—18—with no specifics about any of them, it appears

 that they were all grouped together based on speculation about their relationship to

 Hello Living as opposed to actual investigation and knowledge of facts. See Dillard v.

 Morris Cnty. Prosecutor’s Off., No. 19-CV-19089, 2020 WL 4932527, at *3 (D.N.J. Aug.

 24, 2020) (dismissing discrimination claims against individual defendants for

 “impermissible group pleading”).




                                               9
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 10 of 14 PageID #: 383




         Pottash failed to make any allegations about any of the elements of the single

  employer test. There are no specific, non-conclusory facts alleged from which to infer

  that the new Defendants and Hello Living had interrelated operations, common

  management, common ownership, or centralized control of labor relations. Even the

  conclusory allegations are based upon information and belief. And even if the

  conclusory allegations are credited, Pottash misapprehends the single employer test,

  confusing it with an “alter ego” theory of liability. (Second Am. Compl. ¶ 24 (referring to

  “alter egos” and under-capitalization of corporate defendants)). However, “the two

  doctrines are ‘conceptually distinct.’” Lihli Fashions Corp. v. NLRB, 80 F.3d 743, 748

  (2d Cir. 1996) (quoting Truck Drivers Loc. Union No. 807, I.B.T. v. Reg’l Imp. & Exp.

  Trucking Co., 944 F.2d 1037, 1046 (2d Cir. 1991)), as amended (May 9, 1996).

         The focus of the alter ego doctrine, unlike that of the single employer
         doctrine, is on “the existence of a disguised continuance or an attempt to
         avoid the obligations of a collective bargaining agreement through a sham
         transaction or technical change in operations.” The single employer
         doctrine, in contrast, focuses on determining if the entities “are part of a
         single integrated enterprise,” and “is characterized by absence of an arm’s
         length relationship found among unintegrated companies.”

  Trs. of Mosaic & Terrazzo Welfare, Pension, Annuity & Vacation Funds, 233 F. Supp.

  3d at 334 (quoting Lihli Fashions Corp., 80 F.3d at 747–48). Thus, establishing alter

  ego liability would not establish that these defendants are all single employers of

  Pottash.

         For these manifold reasons, Pottash cannot amend the operative Complaint to

  include any of the 18 new Defendants on a single employer theory of liability. See, e.g.,

  McHenry, 2020 WL 7480622, at *19 (dismissing claims as to parent company for failing

  to allege that the parent company fell under single employer doctrine); Popat, 253 F.

  Supp. 3d at 540 (on motion to dismiss, finding that there were insufficient facts for


                                              10
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 11 of 14 PageID #: 384




  single employment theory of liability where only factual assertion was that entities were

  “associated”).

         Similarly, Pottash fails to allege facts from which to infer the joint employer

  theory can expose the new Defendants to liability. Although the Second Circuit “has not

  yet fully analyzed or described a test for what constitutes joint employment in the

  context of Title VII,” Arculeo, 425 F.3d at 199 n.7, it nonetheless acknowledges that the

  “factors courts have used to examine whether an entity constitutes a joint employer of

  an individual include ‘commonality of hiring, firing, discipline, pay, insurance, records,

  and supervision,’” Shiflett v. Scores Holding Co., 601 F. App’x 28, 30 (2d Cir. 2015)

  (quoting St. Jean v. Orient-Express Hotels Inc., 963 F. Supp. 2d 301, 308 (S.D.N.Y.

  2013)); see also Vitti v. Macy’s Inc., 758 F. App’x 153, 156 (2d Cir. 2018) (in case

  asserting discrimination in violation of the Americans with Disabilities Act, finding “[a]

  joint employer relationship may be found to exist [if] there is sufficient evidence that the

  respondent had immediate control over the other company’s employees.” (alteration in

  original) (quoting NLRB v. Solid Waste Servs., Inc., 38 F.3d 93, 94 (2d Cir. 1994) (per

  curiam))); c.f., Ling Nan Zheng v. Liberty Apparel Co., 355 F.3d 61, 72 (2d Cir. 2003)

  (“The factors we find pertinent [in analyzing whether an entity was a joint employer

  under FLSA] . . . listed in no particular order, are (1) whether Liberty’s premises and

  equipment were used for the plaintiffs’ work; (2) whether the Contractor Corporations

  had a business that could or did shift as a unit from one putative joint employer to

  another; (3) the extent to which plaintiffs performed a discrete line-job that was integral

  to Liberty’s process of production; (4) whether responsibility under the contracts could

  pass from one subcontractor to another without material changes; (5) the degree to

  which the Liberty Defendants or their agents supervised plaintiffs’ work; and (6)


                                               11
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 12 of 14 PageID #: 385




  whether plaintiffs worked exclusively or predominantly for the Liberty Defendants.”).

  And “even when a plaintiff establishes an entity’s status as part of a joint employer, the

  plaintiff must still show ‘that the joint employer knew or should have known of the

  [discriminatory] conduct and failed to take corrective measures within its control.’”

  Lima v. Addeco and/or Platform Learning, Inc., 634 F. Supp. 2d 394, 400 (S.D.N.Y.

  2009) (alteration in original) (quoting Watson v. Adecco Emp. Servs., Inc., 252

  F.Supp.2d 1347, 1356–57 (M.D. Fla. 2003)), aff’d, 375 F. App’x 54 (2d Cir. 2010).

         Pottash has alleged no facts to suggest that the new Defendants had any control

  over Hello Living’s employees, that there was “commonality of hiring, firing, discipline,

  pay, insurance, records, and supervision” between the new Defendants and Hello Living,

  Shiflett, 601 F. App’x at 30 (quoting St. Jean, 963 F. Supp. 2d at 308), or that the new

  Defendants knew of or should have known of the alleged discrimination. Therefore, the

  Court cannot conclude that adding these new parties is permissible. See, e.g., Popat,

  253 F. Supp. 3d at 540 (“It is difficult to interpret Plaintiff’s limited factual allegations—

  that UBNS is ‘associated with the University’ and is the University’s ‘clinician care

  component’—as plausibly suggesting that UBNS played a sufficient role in the

  employment matters of the University to be considered a joint or single employer. That

  is, these allegations do not sufficiently indicate ‘commonality of hiring, firing, discipline,

  pay, insurance, records, and supervision’ as needed to plausibly suggest that UBNS

  acted as a joint employer.”).

         Pottash believes she can bolster her arguments for the 18 new Defendants’

  liability through discovery and thus should be granted leave to amend. (Mem. at 7). But

  “[a] complaint cannot go forward based on unsupported allegations, coupled with the

  hope that something will turn up in discovery.” Barata v. Nudelman, Klemm & Golub,


                                                12
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 13 of 14 PageID #: 386




  P.C., No. 13-CV-4274, 2015 WL 733628, at *4 (D.N.J. Feb. 19, 2015). Thus, the hope

  that discovery alone will support Pottash’s theories of liability is not enough to allow

  Pottash to add the new Defendants to the case.

         To the extent that Pottash seeks to amend the complaint to assert her Title VII

  claims against Hello Living alone, and thereby dismiss those claims against the

  individual defendants, the Court finds this is appropriate.

                                        CONCLUSION

         For the foregoing reasons, Pottash’s motion to file a Second Amended Complaint

  is granted in part and denied in part. Pottash may amend the operative Complaint to

  assert her Title VII claims against Hello Living alone, but may not add the new

  Defendants as parties. 3 Pottash shall file the Second Amended Complaint consistent

  with this Opinion by February 9, 2021.




         3  Defendants assert that Pottash’s claims against Defendants Karp and Woodson
  should not remain in the case because the Court lacks supplemental jurisdiction over the
  state law claims against these individual Defendants. (Opp’n at 11–12). This argument
  is procedurally inappropriate on a motion to amend and, as Judge Kovner stated, would
  be more appropriate in a motion to dismiss. (Order dated Oct. 6, 2020 (“To the extent
  defendants seek dismissal of any state law claims, those arguments would be more
  appropriately presented in a motion to dismiss.”)). Even still, such an argument would
  likely fail. See, e.g., Briggs v. SCO Fam. of Servs., No. 16-CV-3882, 2018 WL 1370268,
  at *6 n.8 (E.D.N.Y. Feb. 15, 2018) (“The Court recognizes that, in the Second Circuit, no
  liability can arise against an individual defendant under Title VII unless such individual
  is the plaintiff’s actual employer. To the extent, however, that Briggs amends her
  Complaint to assert a viable claim under the NYSHRL over which the Court decides to
  exercise supplemental jurisdiction, that claim could proceed as to the Individual
  Defendants.” (citation omitted)), report and recommendation adopted, 2018 WL
  1368032 (Mar. 16, 2018).


                                               13
Case 1:19-cv-04530-RPK-SJB Document 42 Filed 02/02/21 Page 14 of 14 PageID #: 387




                                     SO ORDERED.



                                     /s/ Sanket J. Bulsara February 2, 2021
                                     SANKET J. BULSARA
                                     United States Magistrate Judge

  Brooklyn, New York




                                       14
